ORDER

The Court having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Orville Anthony Wright, to suspend the Respondent from the practice of law in the State of Maryland for a period of sixty (60) days commencing December 1, 2004, it is this 5th day of November, 2004
ORDERED, by the Court of Appeals of Maryland that the Joint Petition for 60 day suspension by consent be, and it is hereby granted, and the Respondent Orville Anthony Wright be, and he is hereby suspended from the practice of law in the State of Maryland for a period of sixty (60) days commencing December 1, 2004. It is further,
ORDERED, that the Clerk of this Court shall strike the name of Orville Anthony Wright from the register of attorneys, when this suspension shall commence, and certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.